EXECUTION COPY Exhibit 10.143 SECURED NOTE $2,500,000.00 July , 2008 FOR VALUE RECEIVED, Vyteris, Inc., a Nevada corporation (the "Borrower"), hereby promises to pay to the order of Ferring Pharmaceuticals, Inc. (the "Holder"),in lawful money of the United States of America and in immediately available funds, the principal sum of Two Million Five Hundred Thousand Dollars ($2,500,000.00), with interest accruing on the outstanding principal balance from the date hereof as provided below. 1.Rate of Interest.The principal amount of this Note shall bear interest at the rate of ten percent (10%) per annum.In no event shall the rate of interest hereunder (whether pursuant to this Section 1 or the Default Rate) exceed the maximum rate allowed by law. 2.Payment Terms.During the term of this Note, interest shall accrued at the interest rate set forth in paragraph 1 above and shall be due and payable in full on the Maturity Date (as defined below)Unless earlier paid in accordance with the terms hereof, the entire outstanding principal amount of this Note, together with all outstanding interest accrued thereon, shall be due and payable in full on July , 2009, unless the right of offset set forth in paragraph 4 is not elected, in which case the Note shall be due and payable in full on July , 2010 (either of July , 2009 or July , 2010 shall be referred to as the “Maturity Date” as applicable). 3.Default Interest.If any payment due under this Note is more than ten (10) business days late, the overdue amount shall bear interest at the rate of twelve percent (12%) per annum (the “Default Rate”).Such 10 business day period shall not be construed in any way to extend the due date of any such payment.Upon maturity, whether by acceleration, demand or otherwise, and at the option of the Holder upon the occurrence of any Event of Default (as hereinafter defined) and during the continuance thereof, this Note shall bear interest at the Default Rate. 4.Right of Offset.In the event that, on or before the Maturity Date, the
